Citation Nr: 1611992	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  09-04 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for hypertension (HTN), to include as a result of exposure to Agent Orange.  

2.  Entitlement to a disability rating in excess of 20 percent for a shell fragment wound (SFW) of the right leg, involving muscle group (MG) XI.   


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to April 1971.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran requested a video conference Board hearing in his January 2009 substantive appeal.  However, he withdrew the request in May 2011.  

In a May 2014 decision, the Board denied service connection for the Veteran's HTN, to include as due to inservice exposure to Agent Orange.  The Board further remanded the Veteran's claim for an increased disability rating for residuals of a SFW of the right leg. 

The Veteran appealed the Board's May 2014 decision to the United States Court of Appeals for Veterans' Claims (Court).  In an Order dated in December 2014, the Court vacated the Board's decision denying service connection for HTN, pursuant to a December 2014 Joint Motion for Remand (JMR).  

In February 2015 the Board remanded the case for further development.  

In November 2015, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested a medical expert opinion from the Veterans Health Administration (VHA).  The Veteran and his representative were provided a copy of the December 2015 opinion and afforded the opportunity to submit additional evidence and argument.  

As noted below, this appeal raises claims for service connection for right hip strain and right knee degenerative joint disease as secondary to the service-connected residuals of a SFW of the right leg.  These matters are REFERRED back to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The issue of entitlement an increased disability rating for residuals of a SFW of the right leg is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Any current HTN did not have its onset in service, was not manifest to a compensable degree within the one-year period following separation from service; and is unrelated to any injury, disease, or event in service, including his conceded exposure to Agent Orange.  


CONCLUSION OF LAW

The criteria for service connection for HTN have not been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Standard August 2007 and May 2009 letters satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran was provided a VA examination in April 2015, and a VHA medical expert opinion was obtained in December 2015.  The examination and VHA medical opinion, in aggregate, are sufficient evidence for deciding the claim.  The reports as a whole, and particularly the VHA opinion, are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and the VHA opinion contains reasoned explanations for the opinion provided.  Thus, VA's duty to assist has been met. 

II. Legal Criteria and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

In addition to the general criteria for service connection, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  

VA regulations provide that, if a veteran served in Vietnam during the period from January 9, 1962, to May 7, 1975, he or she will be presumed to have been exposed to herbicides during such service.  Further, certain enumerated diseases will be presumed service-connected due to such exposure, even if there is no record of the disease during service.  38 U.S.C.A. § 1116 ; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  HTN is not listed among the enumerated diseases.  

Regardless of whether a claimed disability is recognized under 38 U.S.C.A. § 1116, pertaining to herbicide agent exposure presumptive diseases, a claimant is not precluded from presenting evidence that a claimed disability was due to or the result of herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1044-45 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 (1999).  

The National Academy of Sciences (NAS) has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and HTN.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran and his representative contend that his current HTN either had its onset in service or is the result of his conceded in-service exposure to Agent Orange.  They note that the National Academy of Sciences has provided several updates that find there is limited or suggestive evidence of an association between the exposure to Agent Orange and HTN.  

Service treatment records show no evidence of elevated blood pressure or hypertension, and the Veteran reported no history of pertinent pathology during service or at the time of his April 1971 discharge examination.  

Post-service treatment records show the Veteran had one elevated blood pressure reading of 151/105 in December 1984.  From December 1994 to July 1995, VA treatment records show frequent elevated blood pressure readings.  A July 1995 treatment record notes his complaints of elevated blood pressure readings of a prolonged time period.  He sought treatment for his elevated blood pressure.  The examiner indicated that a review of the records did not show previous readings of consistently increased blood pressure.  The assessment was elevated blood pressure.  

Post-service treatment records further show the Veteran was initially diagnosed with HTN in 2000, although a November 2000 treatment record indicates he had a history of HTN since 1974 and a March 2014 treatment record notes his history of having HTN for 40 years.  

An April 2015 VA examiner opined that it was less likely than not that the Veteran's diagnosed HTN had its onset in service or that it was alternatively caused by or related to his exposure to Agent Orange in service.  The examiner noted that the Veteran had normal blood pressure while on active duty and developed HTN between the ages of 53 and 58.  The examiner further noted that he was a lifetime adult smoker and also used marijuana.  

The Board obtained a VHA expert opinion from an attending physician.  The VHA expert noted that there was no documentation of chronic ongoing treatment or condition for HTN in service.  The examiner further noted that although the NAS article noted that there was some suggestion that Agent Orange is a cause of HTN, the same article noted that other studies show no connection and that there is insufficient evidence to declare that Agent Orange is a cause of HTN.  The examiner stated that the majority of peer reviewed medical literature does not support the presumptive link between Agent Orange exposure and development of HTN.  Finally, the examiner noted that the Veteran had a number of life-style choices that contributed to his development of HTN.  The examiner opined that it was less likely than not that the Veteran's HTN was incurred in or caused by the claimed inservice injury, event or illness.  

The Board finds that the Veteran's stated history during treatment in 2000 and 2014 and his assertions that he developed HTN either in service or as early as 1974 are contradicted by the medical evidence of record.  To the extent that the lay statements from the Veteran address the etiology of his current HTN, the Board finds that the statements are not competent evidence, as the Veteran is not shown to have specialized medical education, training, or experience necessary to provide a competent medical opinion as to the nature and etiology of his claimed HTN.  Determining the etiology of HTN is medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The most probative evidence shows that there is no diagnosis of HTN in service or within a year of separation.  The first report of a diagnosis of HTN was in 2000, 29 years after the Veteran's separation from service.  As the evidence does not show HTN to a compensable degree within a year of discharge, the presumptive provisions pertaining to chronic diseases are not applicable.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307, 3.309. 

Although the Veteran is presumed to have been exposed to Agent Orange as a result of his service in the Republic of Vietnam, his diagnosed HTN is not a disability presumed to be due to such exposure.  Thus, service connection for HTN is not warranted on a presumptive basis as a result of exposure to Agent Orange.  

Although the NAS has indicated that there is limited or suggestive evidence of an association between Agent Orange exposure and HTN, the most probative evidence of record, the December 2015 VHA opinion, does not etiologically link the Veteran's currently diagnosed HTN to his service, or any incident therein, including his exposure to Agent Orange in service.  The April 2015 VA examiner also found no etiological link to the Veteran's service or his exposure to Agent Orange in service.  The physician who provided the December 2015 VHA opinion provided a fully adequate rationale for his opinion.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for HTN.  There is no doubt to be resolved, and service connection for HTN is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for HTN is denied.  


REMAND

Given VA's failure to substantially comply with the Board's May 2014 and February 2015 remand directives, the claim for an increased disability rating for residuals of a SFW of the right leg, involving MG XI must again be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Pursuant to the February 2015 remand, the Veteran underwent a VA examination of his right lower extremity in April 2015 to specifically determine whether the Veteran's right hip strain and degenerative joint disease (DJD) of the right knee were either parts of the Veteran's service-connected residuals of SFW of the right leg, or if not, whether they were secondary to his service-connected disability.  Unfortunately, the VA examiner found the right hip and knee disabilities to be both parts of the service-connected disability and secondary to it.  The examiner did not distinguish what symptoms were part of the service-connected disability and which were secondary to it.  

Finally, the Board finds that the claims for either separate ratings or secondary service connection for right hip strain and/or right knee DJD are inextricably intertwined with the claim for a higher rating for the service-connected residuals of a SFW of the right leg, as the rating for the SFW residuals is dependent on whether either separate ratings or awards of service connection for the diagnosed right hip strain and/or right knee DJD are warranted.  As such, the issue of entitlement to an increased disability rating for residuals of SFW of the right leg is deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:  

1.  Obtain any outstanding relevant VA or private treatment records, and ensure that all existing VA treatment records are contained in the claims file.  

2.  After the above development is completed, obtain an addendum to the April 2015 VA examination by the same examiner or another qualified examiner with expertise in orthopedic and muscle impairment, if that examiner is not available.  The claims file must be made available to and reviewed by the examiner.  

Based on a review of the claims file and an examination of the Veteran (if needed), the examiner should provide another opinion regarding the current nature and etiology of any right hip and right knee disabilities found to be present, to include right hip strain and/or right knee DJD.  The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current right hip and knee disabilities, to include right hip strain and/or right knee DJD are part of the Veteran's service-connected residuals of a SFW of the right leg.  

If the examiner determines that these disabilities are not part of the Veteran's service-connected residuals of a SFW of the right leg, provide an opinion as to whether it is at least as likely as not that either the right hip strain or right knee DJD are either proximately caused by or aggravated by the service-connected residuals of a SFW of the right leg.  

A complete rationale for all opinions expressed and conclusions reached should be set forth.  

3.  Finally, readjudicate the appeal, to include determining whether separate ratings should be assigned for right hip and/or right knee disabilities.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


